12‐2836 (L)
           Adams v. New York State Education Department




                                    UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT

                                                     SUMMARY ORDER

     Rulings by summary order do not have precedential effect.  Citation to a summary order filed on or after January 1,
     2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this court’s Local Rule 32.1.1.  When
     citing  a  summary  order  in  a  document  filed  with  this  court,  a  party  must  cite  either  the  Federal  Appendix  or  an
     electronic database (with the notation “summary order”).  A party citing a summary order must serve a copy of it on
     any party not represented by counsel.


 1                At a stated term of the United States Court of Appeals for the Second Circuit,
 2         held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3         New York, on the 19th day of September, two thousand thirteen.
 4
 5         PRESENT:
 6                           JOHN M. WALKER, JR.,
 7                           DEBRA ANN LIVINGSTON,
 8                           DENNY CHIN,
 9
10                                 Circuit Judges.  
11         _____________________________________
12
13         JOY HOCHSTADT, NICHOLAS PENKOVSKY,
14
15                                             Appellants,
16
17         TWANA ADAMS, et al.,
18
19                                             Plaintiffs,
20                           v.                                                             No. 12‐2836‐cv (L);
21                                                                                          No. 12‐2839‐cv (Con),
22         NEW YORK STATE EDUCATION DEPARTMENT, et al.,
23
24                                             Defendants‐Appellees,
25
 1   MARYANN FAIRMAN, et al.,
 2
 3                           Defendants.
 4   _____________________________________
 5
 6
 7                                               JOY HOCHSTADT AND NICHOLAS PENKOVSKY, pro
 8                                               se, New York, New York, for Appellants.
 9
10                                               Michael A. Cardozo, Corporation Counsel of the
11                                               City of New York, Kristin M. Helmers, Janet L.
12                                               Zaleon,  of  Counsel,  New  York,  New  York  (on
13                                               submission), for Defendants‐Appellees.
14
15          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

16   DECREED that the orders of the District Court (Marrero, J; Peck, M.J.) are AFFIRMED. 

17          In the appeal docketed at 12‐2839‐cv, Appellant Nicholas Penkovsky, an attorney

18   proceeding  pro  se,  appeals  from  the  district  court’s  order  denying  his  motion  for  an

19   extension of time to file a notice of appeal from the district court’s order imposing sanctions

20   against him pursuant to Federal Rule of Civil Procedure 11.  In the appeal docketed at 12‐

21   2836‐cv,  Appellant  Joy  Hochstadt,  an  attorney  proceeding  pro  se,  appeals  from  the

22   magistrate judge’s (“MJ”) orders denying her requests for reconsideration of the same

23   order, which also imposed sanctions against her pursuant to Rule 11.  We assume the

24   parties’ familiarity with the underlying facts, the procedural history of the case, and the

25   issues on appeal. 

26



                                                    2
 1          I.      Penkovsky, 12‐2839‐cv

 2          We  review “for abuse of discretion a district court’s decision to grant or deny an

 3   extension of time to file a notice of appeal.”  Williams v. KFC Nat’l Mgmt. Co., 391 F.3d 411,

 4   415 (2d Cir. 2004).  Pursuant to Federal Rule of Appellate Procedure 4(a)(5)(A), the district

 5   court  may  extend  the  thirty‐day  window  to  file  a  notice  of  appeal  if  a  “party  shows

 6   excusable  neglect  or  good  cause.”    In  Pioneer  Investment  Services  Company  v.  Brunswick

 7   Associates Limited Partnership, 507 U.S. 380, 395 (1993), the Supreme Court set forth four

 8   factors  to  be  considered  when  a  party  asserts  “excusable  neglect”  as  justification  for

 9   missing a judicial deadline.  These factors are: “(1) ‘the danger of prejudice’ to the party

10   opposing the extension; (2) ‘the length of the delay and its potential impact on judicial

11   proceedings’; (3) ‘the reason for the delay, including whether it was within the reasonable

12   control’ of the party seeking the extension; and (4) whether the party seeking the extension

13   ‘acted in good faith.’”  In re Am. Exp. Fin. Advisors Sec. Litig., 672 F.3d 113, 129 (2d Cir. 2011)

14   (quoting Pioneer Inv. Servs. Co., 507 U.S. at 395).  “While th[e]se factors are the central focus

15   of the inquiry, the ultimate determination depends upon a careful review of ‘all relevant

16   circumstances.’” Id.  

17          Here, Penkovsky sought an extension of time to file his notice of appeal on May 18,

18   2012 – thirty‐eight days after the district court’s April 10, 2012 order imposing sanctions. 

19   Penkovsky stated that he had been unable to file a notice of appeal within thirty days



                                                     3
1    because, on May 2, 2012, his former spouse received an eviction notice and his attention

 2   subsequently became “almost entirely focused” on that matter.  In applying the Pioneer

 3   factors to the instant appeal, we conclude that the opposing party arguably would not have

 4   suffered prejudice if the extension had been granted (as the sanctions were payable to the

 5   district court).  However, at least two of the Pioneer factors favor the district court’s denial

 6   of Penkovsky’s motion.  Specifically: (1) an extension to file a notice of appeal – a document

 7   that simply needed to identify what orders Penkovsky sought to appeal – would have only

 8   further delayed the resolution of this case, which has been ongoing since 2008; and (2) the

 9   reason for Penkovsky’s delay related to an incident occurring from May 2, 2012 onward,

10   leaving  him  twenty‐two  days  before  that  date  to  file  a  timely  notice  of  appeal,  an

11   opportunity Penkovsky does not explain foregoing.  As to the fourth Pioneer factor, we

12   simply note that Penkovsky consistently failed to comply with the district court’s orders

13   and, for over sixteen months, did not pay the sanctions imposed on him until the district

14   court warned him that he would be arrested barring payment.  Accordingly, considering

15   “‘all relevant circumstances,’” it cannot be said that the district court abused its discretion

16   in denying Penkovsky’s motion for an extension of time to file his appeal.  In re Am. Exp.

17   Fin. Advisors Sec. Litig., 672 F.3d at 129 (quoting Pioneer Inv. Servs. Co., 507 U.S. at 395).

18          II.    Hochstadt, 12‐2836‐cv

19          We review the denial of a motion for reconsideration for abuse of discretion.  RJE

20   Corp. v. Northville Indus. Corp., 329 F.3d 310, 316 (2d Cir. 2003).  A district court abuses its

                                                    4
 1   discretion when its decision: (1) is based on “an erroneous view of the law or on a clearly

 2   erroneous  assessment  of  the  evidence”;  or  (2)  “cannot  be  located  within  the  range  of

 3   permissible decisions.”  Sims v. Blot, 534 F.3d 117, 132 (2d Cir. 2008) (internal quotation

 4   marks  omitted).    Local  Rule  6.3  permits  a  party  to  move  for  reconsideration  based  on

 5   “matters  or  controlling  decisions  which  counsel  believes  the  Court  has  overlooked.” 

 6   S.D.N.Y.  Local  R.  6.3.    “The  standard  for  granting  such  a  motion  is  strict,  and

 7   reconsideration will generally be denied unless the moving party can point to controlling

 8   decisions  or  data  that  the  court  overlooked  —  matters,  in  other  words,  that  might

 9   reasonably  be  expected  to  alter  the  conclusion  reached  by  the  court.”    Shrader  v.  CSX

10   Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995).

11          Here,  the  MJ  did  not  abuse  its  discretion  in  denying  Hochstadt’s  requests  for

12   reconsideration of the district court’s sanctions order, because the district court did not

13   abuse its discretion in imposing sanctions on Hochstadt in the first place.  Rule 11(b)(2)

14   requires “the claims, defenses, and other legal contentions” presented in a pleading to be

15   “warranted by existing law or by a nonfrivolous argument for extending, modifying, or

16   reversing existing law or for establishing new law.”  Fed. R. Civ. P. 11(b)(2).  This Rule

17   “establishes  an  objective  standard,  intended  to  eliminate  any  ‘empty‐head  pure‐heart’

18   justification for patently frivolous arguments.”  Gurary v. Winehouse, 235 F.3d 792, 797 (2d

19   Cir. 2000) (quoting advisory committee’s notes to 1993 amendments).  In her filings here

20   and in the district court, Hochstadt has not challenged the general factual basis for her Rule

                                                       5
 1   11 sanction – specifically, that she filed a complaint containing arguments that had either

 2   been previously dismissed by the court or that the court had advised her to withdraw

 3   because they were frivolous.1  Hochstadt has instead argued that, to the extent she included

 4   sanctionable claims in the fourth amended complaint, the inclusion was the mistake of an

 5   overwhelmed  and  inexperienced  solo  practitioner.    This  “empty‐head  pure‐heart”

 6   justification is insufficient to protect her from Rule 11 sanctions.  See Gurary 235 F.3d at 797. 

 7   Accordingly, the MJ did not err in denying Hochstadt’s requests for reconsideration of the

 8   sanctions order.

 9          For the foregoing reasons, the orders are hereby AFFIRMED.  It is further ordered

10   that Penkovsky’s pending motion to strike portions of Hochstadt’s brief, reply brief, and

11   supplemental appendix be DENIED as moot.

12                                                FOR THE COURT:
13                                                Catherine O’Hagan Wolfe, Clerk




            1
             Hochstadt’s continued assertion that she did not actually write or sign the fourth amended
     complaint is unavailing because, as the MJ and district court noted, she did not disavow the
     complaint and continued to advocate it.

                                                     6